Citation Nr: 0819132	
Decision Date: 06/10/08    Archive Date: 06/18/08

DOCKET NO.  04-05 067	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUE

Entitlement to service connection for the cause of death of 
the veteran. 


REPRESENTATION

Appellant represented by:	Sean A. Ravin, Attorney at Law


WITNESSES AT HEARING ON APPEAL

Appellant and veteran's daughter-in-law




ATTORNEY FOR THE BOARD

Tanya A. Smith, Counsel


INTRODUCTION

The veteran served on active duty from January 1951 to 
January 1954.  He died in July 2000.  The appellant is the 
veteran's widow.  

This case comes before the Board of Veterans' Appeals (Board) 
on appeal of an August 2002 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in St. Louis, 
Missouri, which denied the appellant's claim for service 
connection of the cause of the veteran's death.  The 
appellant perfected an appeal of that rating determination to 
the Board.  In a May 2006 decision, the Board denied the 
claim.  The appellant appealed the Board's decision to the 
United States Court of Appeals for Veterans Claims (Court).  
By Order dated in February 2008, the Court granted a Joint 
Motion of the appellant and the Secretary of VA for a remand, 
and remanded the matter to the Board for action consistent 
with the motion.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, D.C.  VA will notify the 
appellant if further action is required.


REMAND

In the joint motion, the parties agreed that the Board failed 
to consider a theory of entitlement of the appellant that the 
veteran was depressed because of his service connected 
stomach disability, which led him to commit suicide.  

On the veteran's death certificate, depression is listed as a 
significant condition contributing to death but not resulting 
in the underlying cause of death.  The death of a veteran may 
be considered as having been due to a service-connected 
disability where the evidence establishes that such 
disability was a contributory cause of death.  38 C.F.R. § 
3.312(a) (2007).  Service connection may be established on a 
secondary basis for a disability that is proximately due to 
or the result of a service-connected disease or injury.  38 
C.F.R. § 3.310(a) (2007).  Thus, the appellant may be 
entitled to the benefit sought on appeal if it is established 
by competent medical evidence that the veteran had depression 
as the result of his service connected stomach disability 
which in turn led him to commit suicide.  

After a review, the Board observes that further development 
is required prior to adjudicating the appellant's claim.  To 
ensure a complete record, the Board finds that all available 
records pertaining to treatment the veteran had received for 
his service connected stomach disability and any 
psychological problems since his discharge from service 
should be obtained, to include any records pertaining to 
disability benefits the veteran received from the Social 
Security Administration (SSA). 

While this case is in remand status, the RO/AMC should ensure 
that all notice required under 38 U.S.C.A. § 5103(a) (West 
2002) and 38 C.F.R. § 3.159(b) (2007) is provided.

Accordingly, the case is REMANDED for the following action:

1.  The appellant should be provided all 
notice required under 38 U.S.C.A. § 
5103(a) (West 2002) and 38 C.F.R. § 
3.159(b) (2007), to include notice of the 
evidence necessary to establish an 
effective date for an award of death 
benefits in accordance with 
Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006), as well as the evidence 
necessary to establish secondary service 
connection. 

Request that the appellant identify the 
names, addresses, and approximate dates 
of treatment for all health care 
providers who may possess records 
pertaining to treatment the veteran 
received for his service connected 
stomach disability and any psychological 
problems, to include alcohol abuse, since 
the veteran's discharge from service.  
With any necessary authorization from the 
appellant, attempt to obtain and 
associate with the claims file any 
medical records identified by the 
appellant that have not been secured 
previously, to specifically include 
records of treatment the veteran 
reportedly received from the Columbia, 
Missouri and Kansas City, Missouri VA 
Medical Centers.  (Please note that prior 
efforts to obtain VA treatment records 
from the Columbia, Missouri VA Medical 
Center were specifically limited only to 
the period of January 1990 to December 
2000 notwithstanding the retrieval of a 
copy of an April 1975 record of 
admission.)

Notify the appellant that she should 
submit any evidence, not already 
provided, that corroborates her theory 
that the veteran had depression due to 
his stomach problems, which ultimately 
led him to commit suicide.  

2.  Obtain a copy of any SSA decision 
that awarded disability benefits to the 
veteran, as well as the evidence upon 
which the decision was predicated.

3.  Then, readjudicate the issue on 
appeal based on a de novo review of the 
record.  If the benefit sought on appeal 
is not granted to the appellant's 
satisfaction, the appellant and her 
representative should be furnished a 
supplemental statement of the case and 
provided an appropriate opportunity to 
respond.

Thereafter, the case should be returned to the Board for 
further appellate consideration, if otherwise in order.  By 
this remand, the Board intimates no opinion as to any final 
outcome warranted.

No action is required of the appellant until she is otherwise 
notified, but she has the right to submit additional evidence 
and argument on the matter the Board has remanded.  See 
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).



_________________________________________________
WAYNE M. BRAEUER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).



